DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 July 2022 has been entered.
Response to Amendment
Claims 1-10 remain pending in the application.  Claims 2-10 were previously withdrawn as being directed to a nonelected species.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Final Office Action dated 13 May 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0126097) in view of Raftis (US 4,372,528).
Li, as shown in the annotated figure below and the references herein, discloses a micro-texture electrostatic nozzle (par. 1; fig. 4) comprising a nozzle core (fig. 5 - interpreted to be the structure forming elements 19/22/25/26), wherein an upper nozzle body is connected above the nozzle core; a free space (21) is formed between the upper nozzle body and the nozzle core (fig. 5) for storing compressed air and reducing pressure; a lower nozzle body is connected below the nozzle core; a gas-liquid mixing chamber (22), an acceleration chamber (25) and a nozzle outlet (26) sequentially arranged inside the nozzle core from top to bottom in a predetermined direction (fig. 5); wherein the inner wall of the acceleration chamber comprises a solid structure (fig. 5 - the structure of the acceleration chamber is a solid conical structure), while air passages (20) are formed in and extending through an outer wall of the gas-liquid mixing chamber (fig. 5), wherein the air passages are spaced from the acceleration chamber (fig. 5).

    PNG
    media_image1.png
    476
    690
    media_image1.png
    Greyscale

	Li does not disclose that micro-bulges are uniformly distributed on an inner wall of the acceleration chamber such that they are uniformly arranged on the solid structure comprising the inner wall and separate from the air passages in the predetermined direction in which the gas-liquid mixing chamber, the acceleration chamber, and the nozzle outlet are sequentially arranged, and wherein the micro-bulges are each in the form of a prism extending in a height-wise direction from the inner wall of the acceleration chamber and perpendicular to the inner wall of the acceleration chamber, the prism having a fixed cross-sectional area through entirety of the prism in the height-wise direction and having a projection area on the inner wall of the acceleration chamber, wherein a ratio  between a sum of the projection areas of the micro-bulges uniformly arranged on the solid structure of the inner wall of the acceleration chamber and a surface of the inner wall of the acceleration chamber is 20-80%.
	Raftis teaches a fluid nozzle (fig. 9) comprising an acceleration chamber (col. 6, ln. 62-65; fig. 9) wherein micro-bulges (34) are uniformly distributed on an inner wall (14) of the acceleration chamber (col. 6, ln. 65-68; fig. 9) such that they are uniformly arranged on the solid structure comprising the inner wall (fig. 9), and wherein the micro-bulges are each in the form of a prism extending in a height-wise direction from the inner wall of the acceleration chamber and perpendicular to the inner wall of the acceleration chamber (fig. 1-3), the prism having a fixed cross-sectional area through entirety of the prism in the height-wise direction (fig. 3) and having a projection area on the inner wall of the acceleration chamber (fig. 1-3).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the micro-texture electrostatic nozzle of Li to further include micro-bulges uniformly distributed on the inner wall of the acceleration chamber and each in the form of a prism extending in a height-wise direction from the inner wall of the acceleration chamber and perpendicular to the inner wall of the acceleration chamber, the prism having a fixed cross-sectional area through entirety of the prism in the height-wise direction and having a projection area on the inner wall of the acceleration chamber, as taught by Raftis, since this was known to reduce the pressure of the fluid flowing therethrough (Raftis, col. 7, ln. 1-2).  Further, such a modification would result in the micro-bulges being uniformly arranged on the solid structure comprising the inner wall and the air passages being separate from the micro-bulges in the predetermined direction in which the gas-liquid mixing chamber, the acceleration chamber, and the nozzle outlet are sequentially arranged.  
	Li in view of Raftis still does not explicitly disclose wherein a ratio between a sum of the projection areas of the micro-bulges uniformly arranged on the solid structure of the inner wall of the acceleration chamber and a surface of the inner wall of the acceleration chamber is 20-80%.
Raftis does, however, disclose that the number of micro-bulges impede flow of fluid through the nozzle and effect a drop in the pressure of the fluid flowing therethrough (col. 5, ln. 47-56), and the number of micro-bulges present directly affects the ratio between a sum of the projection areas of the micro-bulges and a surface area of the acceleration chamber (figs. 1-3). Therefore, the ratio between a sum of the projection areas of the micro-bulges and a surface area of the acceleration chamber is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a higher ratio will cause a greater pressure drop in the fluid flowing through the nozzle, and vice versa. Therefore, since the general conditions of the claim were disclosed in the prior art by Raftis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a ratio between a sum of the projection areas of the micro-bulges uniformly arranged on the solid structure of the inner wall of the acceleration chamber and a surface of the inner wall of the acceleration chamber is 20-80%.  Furthermore, the range of 20% to 80% is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention See MPEP 2144.05 II.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752